FILED
                           NOT FOR PUBLICATION
                                                                            FEB 22 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50277

              Plaintiff - Appellee,              D.C. No. 2:12-cr-01083-MWF-
                                                 VAP-1
  v.
                                                 MEMORANDUM*
MICHELLE KAY JARRETT,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                      Argued and Submitted January 10, 2017
                               Pasadena, California

Before:     KOZINSKI and WATFORD, Circuit Judges, and WHALEY,**
      Senior District Judge.
       Appellant Michelle Kay Jarrett appeals her termination from the Central



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

       **
             The Honorable Robert H. Whaley, Senior District Judge for the
United States District Court for the Eastern District of Washington, sitting by
designation.
District of California’s Conviction and Sentence Alternatives (“CASA”) post-plea

diversion program. Jarrett alleges she was denied due process and equal protection

rights because her termination from CASA was the result of non-compliance

primarily caused by her impoverished status.1

      In Bearden v. Georgia, the Supreme Court held that “there can be no equal

justice where the kind of trial a man gets depends on the amount of money he has.”

461 U.S. 660, 664, 103 S. Ct. 2064, 76 L. Ed. 2d 221 (1983) (quoting Griffin v.

Illinois, 351 U.S. 12, 19, 76 S. Ct. 585, 591, 100 L. Ed. 891 (1956) (plurality

opinion)). The inability to pay a fine or restitution, despite “all reasonable efforts to

pay” and “through no fault of his own,” cannot result in automatic incarceration

without the consideration of alternative methods of punishment. Id. at 668-69.

      The record establishes that Jarrett was not terminated from CASA because

of indigency. The court tried numerous alternative sanctions designed to direct

Jarrett back into compliance prior to terminating her. Jarrett was terminated

because of her pattern of consistent, willful non-compliance. The district court

therefore did not abuse its discretion in terminating Jarrett from the CASA

program.


      1
      The government contends Jarrett waived her right to appeal her termination
from CASA. We do not address this issue.

                                            2
AFFIRMED.




            3